921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chelcie MILLS, Petitioner,v.PLASTICS UNIVERSAL CORP., Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 90-3404.
United States Court of Appeals, Sixth Circuit.
Dec. 27, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Petitioner, Chelcie Mills, seeks review of the order of the Benefits Review Board which affirmed the decision and decision and order of the Administrative Law Judge denying her deceased husband's claim under the Federal Coal Mine Health and Safety Act.


2
Having had the benefit or oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the order is not supported by substantial evidence or is contrary to law.


3
As the reasons why the claim should be denied have been articulated by the Administrative Law Judge and the Benefits Review Board, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, we affirm the Board's Decision and Order of March 27, 1990, upon the reasoning set forth in that Order, and in the June 8, 1988 Order of the Administrative Law Judge as corrected and reissued on June 24, 1988.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation